Citation Nr: 1123046	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung cancer, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1964 to December 1966.  He died on May [redacted], 2003.  The claimant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  It was remanded by the Board for additional development in January 2010.  It has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran served on land or on the inland waterways of Vietnam.

2.  The Veteran died on May [redacted], 2003 of advanced widespread carcinomatosis due to or as a consequence of large cell carcinoma of the lung.

3.  The Veteran was not service connected for any disabilities at the time of his death.

4.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

5.  The evidence of record prior to the Veteran's death did not show that his lung cancer, which onset many years after service, was due to his military service.

6.  The evidence of record, as a whole, does not show that the Veteran's lung cancer, which onset many years after service, was due to his military service. 


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, lung cancer was not shown to have been incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, while the claimant was sent a letter in April 2004 which explained VA's duty to assist her with developing evidence in support of her claim, she was not given the notice required by Hupp prior to the initial adjudication of her claim. However any error with respect to the timing of the notice is harmless in this case because the claimant was provided the notice required by Hupp in January 2010 and her claim was subsequently readjudicated in a supplemental statement of the case (SSOC) dated in February 2011, after she had an additional opportunity to submit evidence in support of her claim.  Furthermore, the claimant's submissions make clear that she was aware of what she needed to prove in order to establish service connection for the cause of the Veteran's death.  The Veteran was not service connected for any disabilities at the time of his death.  The claimant's submissions, which were directed at establishing that the Veteran was exposed to herbicides in service, indicated that throughout the claims process she was aware that she needed to prove that the Veteran's lung cancer was caused by his military service and that she was aware of the presumptive service connection for herbicide exposed Veterans who develop lung cancer.  

In addition to its duty to assist the claimant, VA also must make reasonable efforts to assist him or her with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record VA treatment records, service treatment records, private treatment records, the Veteran's death certificate, ship's logs, responses from the National Personnel Records Center (NPRC) to questions posed thereto, and various information about the role of the U.S.S. Kretchmer in the Vietnam War.  It should be noted that after the most recent SSOC was issued documents which the claimant sent to her Congressperson were associated with the claims file.  However, these documents were either duplicates of, or cumulative to, evidence that was already in the claims file.  Therefore, no waiver of regional office consideration is necessary and this claim may be adjudicated by the Board without prejudice to the claimant.

This case was remanded by the Board in January 2010.  A claimant has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).   In this case 

 Prior Remand

This case was remanded by the Board in January 2010.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, in addition to providing notice as required by Hupp, which was done as previously discussed, the remand instructed that additional development take place to determine whether the Veteran left the U.S.S. Kretchmer on a whaleboat or otherwise and went to the land or inland waterways of Vietnam.  This included getting deck logs and an opinion from the Navy as to whether the Veteran's participation in whaleboat operations would likely have involved duty on land or in the inland waterways of Vietnam.  This was accomplished in that the National Archives and Records Administration (NARA) reviewed the deck logs in question and provided a sample of what was found, and opined that there was no records of a bow hook visit by the ship to the shores of Vietnam.  While the Veteran's representative argued that copies of all of the deck logs for the time period in question should have been associated with the claims file, the Board finds that the NARA records review of all the deck longs for the time period in question and its provision of sample deck log entries substantially complied with the Board's request and that provision of additional deck logs would not provide any additional information relevant to the claim herein.  The review of the records by the expert in control of them is accepted as the appropriate representation of what is in those records.  Further copies of those files, already evaluated by experts, would add nothing to the claim.

Legal Criteria for Accrued Benefits

In this case, the claimant seeks accrued benefits based on the Veteran's claim for service connection for lung cancer, which was filed in May 2003 and which was pending at the time of the Veteran's death in May 2003.

An application for accrued benefits must be filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case the claimant filed her claim in March 2004, which is within the 1 year period that is prescribed.  Therefore, this claim is timely.

Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (1998).  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000; Hayes, 4 Vet. App. at  360-361.  Accrued benefits are payable to a Veteran's surviving spouse, or to certain other persons if there is no surviving spouse.  38 U.S.C.A. § 5121(a)(2). 

Legal Criteria for Service Connection for a Disability

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancer, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, if a Veteran was exposed to an herbicide agent then certain diseases, including lung cancer, will be considered service connected even though there is no record of such disease in service.  A Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 129 S.Ct. 1002 (2009).  

Application of the Law to the Facts of the Appellant's Accrued Benefits Claim

In this case, evidence of record at the time of the Veteran's death included his service treatment records, DD214, citation for serving as a rifleman aboard the U.S.S. Kretchmer's motorized whaleboat during search party operations in the waters of South Vietnam, enlisted performance reports showing that the Veteran served in the waters offshore of Vietnam, and private treatment records showing that the Veteran was diagnosed with lung cancer.  

The Veteran's service treatment records do not show that he had lung cancer in service.  Private treatment records indicate the Veteran's lung cancer onset in 2003, more than 35 years after his military service.  There is no evidence of record associating the Veteran's lung cancer with his military service.  There is also no evidence supporting granting service connection of a presumptive basis because none of the documents of record showed that the Veteran went on land or on the inland waterways of Vietnam.  While the evidence showed that the Veteran served aboard a ship that was at times in the coastal waters of Vietnam, this alone is not enough to establish exposure to herbicides.  See Haas 544 F.3d at 1308-1309 (Fed. Cir. 2008).  Further, while evidence shows that the Veteran performed duties in a motorized whaleboat during search party operations, there is no evidence that these operations involved service on land or on the inland waterways of Vietnam.  There is no evidence otherwise establishing exposure to herbicides.  Deck logs and information concerning these boats describe interdiction activities in the waters off Vietnam, but not to interior waterways.

Insofar as there is no evidence of the Veteran's service on land or on the inland waters of Vietnam, the presumption of exposure to herbicides is inapplicable.  There is no evidence that the Veteran was otherwise exposed to herbicides.  Therefore, service connection cannot be established on a presumptive basis.  Service connection cannot be established on a direct basis since lung cancer was not present until many years after service and there was no evidence that this disorder was related to the Veteran's service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

Service Connection for the Cause of the Veteran's Death

The claimant contends that the Veteran's death was caused by a disease or injury that was incurred in service.  Specifically, she contends that the Veteran's lung cancer, which caused his death, resulted from his exposure to herbicides in Vietnam.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in, or aggravated by, service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the Veteran's death certificate shows that the Veteran's lung cancer contributed substantially and materially to his death from advanced widespread carcinomatosis.  However, the Veteran's lung cancer is not shown to be due to his military service.

Evidence received after the Veteran's death include additional private treatment records and additional information about the Veteran's service aboard the U.S.S. Kretchmer.  The additional treatment records show that the Veteran was diagnosed with lung cancer and that the cancer spread throughout his body, eventually leading to his death.  However, there is nothing in these treatment records that associates the Veteran's lung cancer with his military service.  A January 2005 letter from the Veteran's physician, Dr. J.M., gives the Veteran's medical history and states that the claimant believed that she was entitled to benefits because the Veteran was exposed to Agent Orange which she believed caused his lung cancer.  A letter from Dr. R.K. indicated that there was a "possible association" between the Veteran's lung cancer and exposure to Agent Orange.  However, these letters do not provide any evidence that the Veteran was actually exposed to herbicides during his service.

General information about the U.S.S. Kretchmer's role in the Vietnam War is contained in the claims file.  The U.S.S. Kretchmer participated in operation "Market Time" which was a joint effort by the U.S. Navy and the South Vietnamese Navy to stop the flow of supplies from North Vietnam into the South by sea.  The U.S.S. Kretchmer completed a year of patrol duty during which she made 17,000 contacts and boarded over 1,000 small craft.  She also provided gunfire support for the Marines and Army on shore.  However, the information about operation "Market Time" does not indicate that the U.S.S. Kretchmer docked in Vietnam or that its motorized whaleboat was deployed to the inland waterways of Vietnam or that any personnel from the ship went ashore in Vietnam. 

Personnel from NARA searched the deck logs of the U.S.S. Kretchmer and no report was found of the Veteran or of a visit by the ship to the shores of Vietnam.  Deck logs documented that the ship was in the area of Vietnam and participated in operation "Market Time" no earlier than September 1965.  Sample deck logs which were provided by NARA did not indicate that the ship docked in a Vietnam port or that any personnel went ashore or went into the inland waterways of Vietnam.  Entries indicate that the U.S.S. Kretchmer used a motorized whaleboat to visit and search fishing junks but do not indicate that the whaleboat maneuvered into the inland waterways of Vietnam, and this would be inconsistent with operation "Market Time's" goal of preventing supplies from being sent to South Vietnam by sea insofar as the supplies presumably would be intercepted in the coastal waters before getting to the inland waterways of Vietnam.  

While the evidence shows that the Veteran was aboard a ship that was in the coastal waters offshore of Vietnam, the evidence does not show that the Veteran went on land or into the inland waterways of Vietnam.  There was no documentation that anyone from the U.S.S. Kretchmer went ashore or that any operations, including motorized whaleboat operations, were performed on the inland waterways of Vietnam.  Absent service on land or on the inland waterways of Vietnam, the Veteran may not be presumed to have been exposed to herbicides.  There is no direct evidence that the Veteran was otherwise exposed to herbicides.  Therefore, there is no basis for presumptive service connection for lung cancer.

Service connection for lung cancer on a direct basis was also considered but there is no evidence of any association between the Veteran's lung cancer or carcinomatosis, which developed many years after his service, and his military service.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for lung cancer, for accrued benefits purposes, is denied.

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


